Title: Architectural Notes re South Piazza, 24 March 1805
From: Jefferson, Thomas
To: 


                        
                            1805. Mar. 24.
                        
                        instead of the Venetian blinds before planned for South Piazza, substitute these 
                  
                     
                        
                           [GRAPHIC IN MANUSCRIPT]
                           62. I.
                           [GRAPHIC IN MANUSCRIPT]
                        
                        
                           50. I.
                        
                        
                           65. I.
                        
                     
                  
                  the height of each blind 4f. to wit to top of impost, because the lining of the jamb fills up the projection of the impost, and makes all flush. the jamb is but 13. I. thick
                  ———
                  2. sashes from floor of Piazza to top of impost=8f— .825 I. both to slide up.
                  
                     
                        
                           height of sashes.
                           Upper one.
                           upper rail
                           2.
                           I.
                           
                           
                               breadth of sash. 1.75+ .25x4+ 1.75+11.75x5=62¼ I.
                        
                        
                           
                           
                           
                           
                           .25
                           I.
                           
                               each sash then will contain 15. panes 11½ by 15. I.
                        
                        
                           
                           
                           
                           
                           .25
                           3.
                        
                        
                           
                           lower do.
                           lower railupper rail
                           }
                           1.
                           
                           
                           
                        
                        
                           
                           
                           
                           
                           .25
                           
                           
                        
                        
                           
                           
                           
                           
                           .25
                           3.
                           
                        
                        
                           
                           
                           lower rail
                           
                              2.
                           
                           
                           
                           
                        
                        
                           
                           6. panes of 15. I. each
                           
                           7-
                           4
                           
                        
                        
                           
                           
                           
                           8-
                           0
                           
                        
                     
                  
                  
                     
                  
                  [on verso:]
                  
                     
                        
                           [GRAPHIC IN MANUSCRIPT]
                           4-5½ f
                           [GRAPHIC IN MANUSCRIPT]
                        
                        
                           
                           arches & Jambs of the Porticle before the door of S.W. Bow room the impost & arches are of the same height as those of the brick archesthe plinth of the piers is 5. I. high & projects ⅝ I.
                           5 f - 5 I
                        
                        
                           
                           
                           [GRAPHIC IN MANUSCRIPT]
                        
                     
                  
                        
                            
                        
                    